DETAILED ACTION
This office action is in response to is in response to the RCE and amendments filed 8 February 2021 for application 15/009710 filed on 28 January 2016. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Currently claims 1-3, 8-10, 14-16, and 21 are pending. Claims 4-7, 11-13, and 17-20 have been canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 14, and 21 is objected to because of the following informalities: 
In each of claims 1, 8, and 14, “the a first target user account” should read “a first user account”. 
In claim 21, there is no period at the end of the claim. A claim must be a single, valid sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2015/0370798), hereinafter referred to as Ju, in view of Bolshinsky et al (US2017/0039270 Filed 7 August, 2015), and in further view of Sharma et al. (“Pairwise Learning in Recommendation: Experiments with Community Recommendation on LinkedIn”, RecSys’13, 12-16 October, 2013, pp. 193-200), hereinafter referred to as Sharma.

In regard to claim 1, Ju teaches a computer system comprising: a processor; a memory device holding an instruction set executable on the processor to cause the computer system to perform operations comprising: ([Figure 9, 0109], wherein a computer system for executing instructions for recommending groups to join is depicted in Figure 9);   training a machine-learned Group Relevance Engine with a machine learning algorithm using training data, the training data including interactions of user accounts with regard to groups to which the user accounts are subscribed and profile attributes of the corresponding user accounts, the Group Relevance Engine calculating a different updatable learned coefficient weight for a plurality of different aggregate group features;  ([0053, 0081, 0082, 0087, 0091, 0092, 0097] In particular embodiments, social networking system 160 may define a cluster as the Smallest circle surrounding the locations of at least 75% of the members of the group. At step 430, social-networking system 160 may determine if the cluster is narrow. Social-networking system 160 may use a geographic diameter of the circle to determine if it is narrow, or determine if 75% of the users can be placed in a discrete geographic location (e.g. a city or county)., The Co-interaction Source may determine seed groups to be groups that the particular user is already a member in, and has a high affinity to. The affinity of the particular user with respect to a group may be determined by the frequency of the particular user's interactions with the group, affinity to other members in the group, affinity to topics discussed in the group, or any other Suitable means of determining a social coefficient or affinity of the particular user with respect to the group. As an example and not by way of limitation, the Co-interaction Source may determine that user A posts and comments frequently in group B, and has a high affinity to group B. The Co-interaction source may also determine that there is a co-interaction between group B and group C. If group C is in the groups inventory for user A, the Co-interaction source may then add group C to the Subset of candidate groups to be submitted to the recommendation list. In particular embodiments, a seed group may be a group that the particular user has recently viewed., As discussed above, the aggregate co-interaction data may determine if there are activity pat terns of users interacting with the seed group that associate the seed group with one or more co-interacting groups., In particular embodiments, social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group., As an example and not by way of limitation, Social-networking system 160 may calculate a likelihood that the particular user will Subsequently post, like, or comment in the candidate group after being presented with the candidate group in a recommendation. …Social-networking system 160 may calculate the likelihood of interaction based on factors like the rate of posts/ likes/comments in the group for other members, and the rate of posts/likes/comments for the particular user in his or her current groups. In particular embodiments, social-networking system 160 may further distinguish the likelihood that the user will interact with the candidate group based on the user's interactions with similar groups to the candidate group.,  In particular embodiments, social-networking system 160 may use a variety of factors to calculate a coefficient. These factors may include, for example, user actions, types of relationships between objects, location information, other Suitable factors, or any combination thereof. In particular embodiments, different factors may be weighted differently when calculating the coefficient. … In particular embodiments, social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses., wherein, using machine learning techniques, group recommendation models are formed to predict the relevance of candidate groups to be recommended to a target user such that interaction data (for example interactions of a user with groups or responses of a user to previous recommendation or other pertinent information including relationship or location information) is used to train the model (in particular a co-interaction/affinity model) that characterizes the strength of co-interaction/prospective interaction with a group according to coefficient weights which are modified (updateable) over time according to new responses (or according to time decay terms), wherein the aggregated group features are the co-interaction data that are aggregated across a group (either seed group or co-interacting group) associated with interaction between two groups, and wherein attributes used to cluster users (e.g., location) may also be considered learned aggregate group features having an updateable aggregate coefficient weight that may be applied to the associated aggregate group feature score according to the relevance of that feature.) generating, for a group in a social network, an aggregate group feature identical to a common attribute shared amongst user accounts currently subscribed to the group ([0081, 0082, 0050, 0051], The aggregate co-interaction data may determine if there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups. A threshold percentage of users may be required to interact with both the seed groups and the co-interacting group in the same session before the Co-interaction source considers the two groups to be co-interacting. If there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups, Social-networking system 160 may also determine a location, age, or gender cluster based on the information known about the members of a particular group, and apply a user-specific filtering criteria on any clusters that exist., wherein the members of groups are clustered (=generating, for a group in a social network) according to member profile-based attributes such as location, age, or gender, (=identical to a common attribute) forming an aggregate attribute characteristic of the commonality of the members in the group (=an aggregate group feature … shared amongst member accounts currently subscribed to the group) and, further, wherein a seed group is identified among the groups to which a target user is currently subscribed and to which the target user has a strong affinity as measured by, for example, quantifiable behaviors such as viewing, liking topics, posting material, etc each of which is a profile attribute,  for the purpose of forming and evaluating  aggregated co-interaction features of the members of another group with respect to the group to which the target user is subscribed (=generating, for a group in a social network, an aggregate group feature identical to a common attribute shared amongst member accounts currently subscribed to the group)); obtaining the updatable learned coefficient weight for the aggregate group feature … ([0050, 0089, 0091, 0092, 0096, 0097], Social-networking system 160 may use some or all of the filtering criteria used to determine the groups inventory as scoring functions to calculate at least one feature score, each feature score corresponding to a filtering criteria., Social-networking system 160 may assign different weights to different feature scores depending on the perceived importance of the respective feature to the overall relevance to the particular user and the likelihood that the user will interact with the candidate group … 150 may use a machine learning method to adjust the algorithm used to calculate the ranking score…, In particular embodiments, social-networking system 160 may use a variety of factors to calculate a coefficient. These factors may include, … user actions types of relationships between objects, location information, other suitable factors, or any combination thereof., The ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based.,  wherein a machine learning method is used to determine and update the weighting of relevance of particular features (=obtaining an updateable learned coefficient) in order to determine the likelihood that a user may interact with a candidate group, a propensity which is being used to rank the candidate groups for recommendation and wherein the features may include group aggregate features such as those associated with co-interaction or also any feature used in any filtering process such as age, location, and gender (= corresponding to the aggregate group feature))  identifying an account feature value in the a first target user account, corresponding to the common attribute in a profile of the first target user account ([0050], Social-networking system 160 may determine that if the majority of the members of a particular group are in a particular location, are in a particular age group, or are one gender, then if the particular user is not in that particular location, particular age range, or are of that gender, then this particular group may be of less interest to the user.,  wherein the social-network system, once aggregate profile-based features are formed from a candidate group, examines the value of the aggregate feature in the profile of the target user (=identifying an account feature corresponding to the common attribute in a profile of a target member account) such that a “value” is identified in the target user account such as a geographical location or age for the case of a cluster-based aggregate feature and  a co-interaction affinity coefficient between a user and another object such as a seed group); … determining whether to recommend the group to the first target user account based at least on the relevance score ([Figure 8A, 0093, 0094], The machine-learned method may take as inputs the current scoring algorithm to calculate the ranking score and the subsequent responses by the users when presented with the ranked recommendation list based on the current scoring algorithm ..., wherein the target user is presented a recommended list of groups to join based upon the score-based ranking formed using machine learning (=and determining whether to recommend the group to the target member account based at least on the relevance score)) and retraining the machine-learned Group Relevance Engine to output a different updatable learned coefficient weight for the aggregate group feature based on feedback received regarding the determination whether to recommend the group. ([0091, 0092, 0097] Based on the users’ responsive actions (e.g. user A joined the top ranked group, user B viewed the seventh-ranked group, user C did not select any of the recommended groups, etc.), the Social-networking system 160 may use the machine-learning method to adjust the weights of one or more feature scores to correlate more closely with the users’ responses., As an example and not by way of limitation, responses to the Suggestions may include clicks, group joins, group leaves, or views/posts/ likes/comments in the group. Social-networking system 160 may treat each type of response as a label, and train a boosted decision tree model with the group level, user level, or group and user level features as described above., In particular embodiments, the Social-networking system 160 may consider a variety of variables when deter mining weights for various factors used to calculate a coefficient, Such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other Suitable variables, or any combination thereof. As an example and not by way of limitation, a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time, such that more recent actions are more relevant when calculating the coefficient. The ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based…. In particular embodiments, social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses., wherein, using machine learning techniques, group recommendation models predict the relevance of candidate groups to be recommended to a target user based on adaptively/continuously learned (model retraining) relevance of parameters and features used to form those recommendations based on new information such as target user response behavior or based on implicit time decay terms  and wherein, as noted above, the recommendation process learns the group relevance (scoring of candidate groups) by weighting aggregate group features and associated target user account features.)
However, Ju does not teach … the updatable learned coefficient set to be equal to a percentage of users in a group who share the common attribute, the updatable learned coefficient weight being set without regard for any target user accounts not currently subscribed to the group, the updatable learned coefficient weight being set the same for all target user accounts for the group; … feeding the identified account feature to the Group Relevance Engine to calculate a relevance score by multiplying the updatable learned coefficient weight by the account feature value …. In other words, although Ju teaches a machine learning-based updatable learned coefficient corresponding to an aggregate group feature as noted above and does identify an account attribute value in (associated with) the target profile/account, he does not equate this coefficient with a percentage of members who share that aggregate feature and does not multiply a percentage weight with the corresponding user account attribute feature value.  In particular, Ju teaches the determination of an aggregate group feature which may derived from a percentage of users in a group (for example age range or location) and a (aggregated) co-interaction coefficient indicative of users of a group with a page (or another group – i.e., 0080, 0081) such that if a target user also exhibits that interaction/affinity (which may be considered an account feature value), then a group may be recommended to that user on this basis according to a weighted significance of that association. However, Ju does not disclose how the weighted significance is computed other than to indicate/suggest that it is/may be performed via machine learning. Moreover, although Ju teaches that non-target user account features such as age are used/identified to filter/weight/rank groups (for example [0050] In particular embodiments, social-networking system 160 may also determine a location, age, or gender cluster based on the information known about the members of a particular group, and apply a user-specific filtering criteria on any clusters that exist. Social-networking system 160 may determine that if the majority of the members of a particular group are in a particular location, are in a particular age range, or are one gender, then if the particular user is not in that particular location, particular age range, or are of that gender, then this particular group may be of less interest to the user.), he does not explicitly disclose that the updateable learned coefficient weight itself is independent of the target user.
However, Bolshinsky, in the analogous art of automatically making recommendations of groups to join, teaches … the updatable learned coefficient set to be equal to a percentage of users in a group who share the common attribute the updatable learned coefficient weight being set without regard for any target user accounts not currently subscribed to the group, the updatable learned coefficient weight being set the same for all target user accounts for the group… ([Figures 2A and 2B, 0024, 00025, 0031, 0033], Recommendation program 122 determines the percentages of each group for each property indicated in a user’s profile in user data both the percentage of group members that share each property and the percentage of group members that do not share each property., For all attributes of the user’s profile, recommendation program 122 applies a weight to each percentage of a group’s properties, both shared and unshared with the user …< Equations E.1 and E.2>. .; wherein, given an identified set of common attribute profile features such as language or gender (aggregate group feature), the percentage of members of the group having that common attribute is computed and used as a coefficient in the computation of a relevance measure (updatable learned coefficient set equal to the percentage) and wherein this updateable learned coefficient weight is determined without regard to target user account features because the numeric value associated with that weight is determined only on the basis of the features in the accounts of members subscribed to a candidate group (i.e., would be the same for any prospective target user).) identifying an account feature value in the a first target user account, corresponding to the common attribute … ([0027, 0029], As Such, properties that are either highly shared or unshared (i.e., high Percentage(SP) and Percentage(UP) values) are weighted more than properties with lower percentages. This provides a boost to properties that are highly in common within the group and shared with the user (i.e., Percentage (SP)), causing a greater effect on the shared property score when recommending the group. Similarly, unshared properties that are highly common in the group but not shared with the user (i.e., Percentage(UP)), are given a higher weight to boost the unshared property score when recommending the group., The weights of either shared properties or unshared properties may be uniform to give preference to one of the property types (i.e., shared or unshared) while the other property type is given variable weights based on the percentage as discussed herein.; wherein a value is associated with an attribute of the profile of a target member account is identified such that that value is high (for example .75) if that attribute corresponds to the aggregate feature attribute that is most commonly shared (or most commonly unshared) amongst members of a group and lower (for example .25) if that attribute corresponds to the aggregate feature attribute that is least commonly shared (or least commonly unshared) amongst members of a group and wherein this is an account feature value because it is a value directly derived from the categorical account feature attribute and wherein it is noted that although Ju also teaches this limitation as previously indicated, Bolshinsky teaches this limitation in the context of a common/aggregate used to determine the percentage-based weight coefficient.) … feeding the identified account feature to the Group Relevance Engine to calculate a relevance score by multiplying the updatable learned coefficient weight by the account feature value ([Figures 2A and 2B, 0029, 0030, 0031], As such, unshared property score would be determined as  0.6125 (i.e., 0.6125=0.75*0.75+0.25*020, where 0.75 is the weight applied to gender since it is the highest unshared property of the group and 0.25 applied to language spoken, since the property is the smallest unshared property, and 0.75 being the percentage of members who do not share the male property and 0.20 being the percentage of members who do not share the language spoken property), Details for determining recommendation score for a group when compared to a user may be expressed by Equation E.3 and E.2: <equation E.3>., In the above example where SPS is 0.525 and UPS is 0.6125, the recommendation score is low (i.e., -0.0875) and therefore would not make a good recommendation.,  wherein a group recommendation is computed by multiplying the percentage (updateable learned coefficient weight) associated with an account feature attribute (aggregate group feature) and the value computed to weight the significance of the shared or unshared properties derived from the target profile (account feature value).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju to incorporate the teachings of Bolshinsky to combine multiplicatively an updateable shared user percentage coefficient weight, corresponding to a percentage of users having an aggregate/common group feature determined only according to the features of members already subscribed to the group, and a profile account value to determine a relevance measure in making group recommendations. The modification would have been obvious because one of ordinary skill would have been motivated to exploit similarity of interests and like-mindedness of group members and represent this similarity as a percentage of group members weighted according to the derived profile attribute value commonality significance with that common interest in making effective group recommendations (Bolshinsky, [0002, 0003, 0033]).
However, Bolshinsky does not teach … in a first target user account. In other words, Bolshinsky teaches a relevancy metric that is a product of the percentage of users having a common attribute in a group with a value that is associated with that common attribute but not with a value that is in or derivable from the account user profile itself.

However, Sharma, in the analogous art of automatically making recommendations of groups to join, teaches identifying an account feature value in the a first target user account, corresponding to the common attribute in a profile of the first target member account; feeding the identified account feature to the Group Relevance Engine to calculate a relevance score by multiplying the updatable learned coefficient weight by the account feature value ([p. 195, Section 3, Equation 1, Figure 1], Current System. There are three main components: feature generation, model learning, and computation of the results from the learned model. … Features for members are largely profile-driven, such as skills, industry, past positions, education etc. Similarly, a group is represented by features such as group summary and category. In addition, a group’s features are also constructed in aggregate from the features of its constituent members. Elements of these two feature sets are matched to each other, to determine similarity between a user and a group. …For example, it may be useful to match the group description with “interests” feature for a user, … For every user and group, a dot product of matched user-group features (u.y) gives us a similarity score. … The final similarity vector conveys the degree of similarity between a user and a group. All models described utilize the similarity feature vector, thus constructed. We now describe the current model in production on LinkedIn (as of May 2012), starting from some basic definitions. Given a similarity vector for each pair of user and item, a simple recommendation model can be described as… for some > 0, where Sim(fu, fg) is the similarity vector for user u and group y feature vectors. If the similarity function is just a dot product of the vectors, we get: 
    PNG
    media_image1.png
    44
    155
    media_image1.png
    Greyscale
 
where wi represents the relative importance of different similarity features., wherein  a group/community recommendation is computed by computing the relevance of the group to a target user through the dot-product similarity function in which a weighted aggregate (common) group feature is multiplied by a corresponding target user feature value (identified) in the target user account (such that the relevance measure is either the similarity dot product or the logistic regression relevancy measure in which there is a monotonic relationship between that dot product similarity and the logistic regression relevance as shown in equation 1) and wherein it is noted that Sharma (like Ju and Bolshinksky as previously indicated) also teaches the determination of an aggregate group feature associated with a common attribute of group members (group summary for example), the calculation of a group relevance score using the aggregate group feature, and the determination of a group to recommend based on this score.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju and Bolshinsky to incorporate the teachings of Sharma to multiply an updateable shared percentage coefficient weight corresponding to the relevance of an aggregate group feature and a corresponding profile account value in the target user account profile to determine a relevance measure in making group recommendations. The modification would have been obvious because one of ordinary skill would have been motivated to achieve good performance with less computational burden (relative to logistic pairwise models) by determining group relevance through multiplication of weighted aggregate group features and corresponding target account feature values with this relevance determination also yielding predictable results with less computational burden (relative to pairwise PLSI models) (Sharma, [p. 200, Section 6.3, p. 200, Section 7, Table 2, Table 4]).

In regard to claim 2,  rejection of claim 1 is incorporated and Ju further teaches wherein generating, for a group in a social network, an aggregate group feature based on a common attribute shared amongst user accounts currently subscribed to the group comprises: identifying a percentage of user accounts currently subscribed to the group that each has a common type of profile attribute ([0081, 0082, 0050, 0051], The aggregate co-interaction data may determine if there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups. A threshold percentage of users may be required to interact with both the seed groups and the co-interacting group in the same session before the Co-interaction source considers the two groups to be co-interacting. If there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups, Social-networking system 160 may also Social-networking system 160 may determine a cluster exists when a certain percentage (e.g., 75%) of members are within a threshold range for location and age, or are one gender., wherein a percentage of member accounts which exhibit common profile/account attributes such as age, location, gender, and co-interacting behavior relative to a group to which the target user is currently subscribed is computed and wherein, as noted above, the co-interaction is characterized by user account attributes such as postings, expressed interests, etc. (=identifying a percentage of member accounts currently subscribed to the group that each has a common type of profile attribute)); determining the percentage of user accounts meets a percentage threshold ([0081, 0082, 0050, 0051], The aggregate co-interaction data may determine if there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups. A threshold percentage of users may be required to interact with both the seed groups and the co-interacting group in the same session before the Co-interaction source considers the two groups to be co-interacting. If there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups, Social-networking system 160 may also Social-networking system 160 may determine a cluster exists when a certain percentage (e.g., 75%) of members are within a threshold range for location and age, or are one gender., wherein a percentage threshold, such as majority, 75%, or 100% (=determining the percentage of member accounts meets a percentage threshold) is applied for each account feature of member accounts in the candidate group); based on the determining, setting the aggregate group feature to the identified common profile attribute ([0081, 0082, 0050, 0051], The aggregate co-interaction data may determine if there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups. A threshold percentage of users may be required to interact with both the seed groups and the co-interacting group in the same session before the Co-interaction source considers the two groups to be co-interacting. If there are activity patterns of users interacting with the seed group that associate the seed group with one or more co-interacting groups, Social-networking system 160 may also Social-networking system 160 may determine a cluster exists when a certain percentage (e.g., 75%) of members are within a threshold range for location and age, or are one gender., wherein a percentage threshold, such as majority, 75%, or 100%, is applied to determine if a profile feature is representative of commonality of members in a candidate group (=based on the determining, setting the aggregate group feature to the identified common profile attribute)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju to incorporate the teachings of Bolshinsky and Sharma for the same reasons as pointed out in claim 1.

In regard to claim 3, rejection of claim 2 is incorporated and Ju further teaches wherein the common type of profile attribute comprises at least one of: current industry, gender, professional experience, country, geographical region, educational degree, occupational function, employer and skill ([0073, 0051], Social-networking system 160 may use a Profile source as a candidate recommendation source to determine a subset of candidate groups to be recommended … The Profile source may consider any profile information shared by the particular user … A particular user may have input information on his profile relating to his workplace, his education, hobbies, recent events, hometown, etc.., wherein the social-networking system may make use of any profile information for the purpose of recommending groups, including information related to his/her workplace (=current industry, professional experience, occupational function, employer, skill), hobbies (=skill), hometown or geographic location (=geographical region), age, and education (=educational degree, skill)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju to incorporate the teachings of Bolshinsky and Sharma for the same reasons as pointed out in claim 1.

Claim 8 s also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Ju, Bolshinsky, and Sharma. 

Claim 9/1 s also rejected because it is just a method implementation of the same subject matter of claim 2/1 which can be found in Ju, Bolshinsky, and Sharma.

Claim 10/9 s also rejected because it is just a method implementation of the same subject matter of claim 3/2 which can be found in Ju, Bolshinsky, and Sharma.

Claim 14 s also rejected because it is just a computer-readable medium implementation of the same subject matter of claim 1 which can be found in Ju, Bolshinsky, and Sharma.

Claim 15/14 s also rejected because it is just a computer-readable medium implementation of the same subject matter of claim 2/1 which can be found in J Ju, Bolshinsky, and Sharma.

Claim 16/15 s also rejected because it is just a computer-readable medium implementation of the same subject matter of claim 3/2 which can be found in Ju, Bolshinsky, and Sharma.

In regard to claim 21, rejection of claim 8 is incorporated, and Ju further teaches wherein the common attribute is an attribute explicitly listed in member profile ([0050, 0051, 0073, 0089], Social-networking system 160 may also determine a location, age, or gender cluster based on the information known about the members of a particular group, and apply a user-specific filtering criteria on any clusters that exist., wherein the cluster-based common attribute is based on information listed in member profile such as age, group, and gender (=wherein the common attribute is an attribute explicitly listed in member profile), wherein any other such feature in the user profile may be used for recommending groups, and wherein any such feature which may be used to filter the set of groups to recommend may also be assigned a feature score)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju to incorporate the teachings of Bolshinsky, and Sharma for the same reasons as pointed out in claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8-10, 14-16, and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122